Citation Nr: 1024527	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  06-09 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hip 
disability.

2.  Entitlement to service connection for bilateral leg 
disability.  

3.  Entitlement to service connection for bilateral pes 
planus.

4.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

Appellant (the Veteran) served on active duty for training 
from September 1981 to January 1982 with additional 
unverified service in the reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from September 2004 and April 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.

The Veteran presented testimony at a Board hearing chaired by 
the undersigned Veterans Law Judge in March 2008.  A 
transcript of the hearing is associated with the claims file.

In May 2008, the Board remanded this appeal for additional 
evidentiary development.  It has since been returned to the 
Board for further appellate action.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

Regarding the May 2008 remand, the Board notes that it 
instructed the agency of original jurisdiction (AOJ) to have 
the Veteran examined to ascertain "whether his bilateral pes 
planus increased in severity during service."  This question 
was not addressed by the August 2009 examiner.  

In addition, the Board asked for an opinion as to whether the 
claimed leg and hip disabilities, or degenerative joint 
disease of the lumbar spine are likely, as likely as not, or 
not likely, related to service.  The August 2009 examiner 
stated that, it is at least as likely as not that the 
patient's back, hip, and feet problems are related to his 
service activity.  His reasoning was that "[t]hey are all 
mentioned in the service records, however briefly, and show a 
chronicity consistent with that time period." 

The RO asked for clarification from the examiner, noting that 
the service treatment records contain no record of treatment 
for the Veteran's back during a qualified period of active 
duty, active duty for training, or inactive duty training.  
In December 2009, the examiner responded that "in looking 
specifically for the dates mentioned, I can find minimal if 
any reference to the patient's back, hip and feet problems.  
However, in view of the fact that the opinion must be made in 
terms of it is at least as likely as not, it is difficult to 
dispute the patient's history.  His findings which on both 
physical examination and x-ray examination are minimal 
suggest some chronicity.  If I had to respond to the question 
do I think based on the evidence that these conditions are 
secondary to his service-related activity I might give a very 
different answer; however, given the instructions that I have 
to opine whether it is least as likely as not I cannot 
dispute the patient's allegations.  Again, his objective 
findings are minimal so I am not sure that the entire issue 
is of great relevance, but I would have to stick with that 
opinion unless I were able to give an opinion to a different 
question."

Setting aside the teasing tone of the second opinion, it is 
clear that the examiner did not fully understand what was 
being asked of him.  The Board considers both attempts of the 
August 2009 examiner to be unresponsive to the question 
posed.  The first attempt reflects a lack of understanding of 
qualifying service, and the second is self utterly confusing, 
and ultimately inconclusive.

The United States Court of Appeals for Veterans Claims has 
held that AOJ compliance with a remand is not discretionary, 
and that if the AOJ fails to comply with the terms of a 
remand, another remand for corrective action is required.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, it is unclear from the record whether the 
Veteran's service personnel records were requested.  They are 
currently not of record with the exception of his DD-214.  As 
the Veteran only has active duty for training and inactive 
duty training, and as only one of those periods has been 
verified, the Veteran's service personnel records should be 
obtained, or their unavailability confirmed. 

Finally, the Board notes that it instructed the AOJ to obtain 
private treatment records from Blue Cross, identified by the 
Veteran.  The record shows that the AOJ sent the Veteran a 
letter requesting additional information missing from his 
consent to release information, specifically the address and 
pertinent dates.  The Veteran apparently did not respond to 
that request, although that is unclear from the record, as 
the AOJ never entered a formal conclusion as to 
unavailability.  On remand, the AOJ should clarify the status 
of that request.

Accordingly, the case is REMANDED for the following action:

1.  Make as many requests as are necessary 
to obtain the Veteran's service personnel 
records, and end such efforts only if it 
is determined that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.  Ensure that reasonable efforts have 
been made to obtain records from Blue 
Cross identified by the Veteran.  Include 
a memorandum in the claims file as to the 
status of this request, including whether 
the Veteran ultimately failed to cooperate 
in obtaining the records, or whether Blue 
Cross failed to respond or gave a negative 
response.  

3.  Obtain an opinion from a medical 
professional who has not already provided 
an opinion in this case, as to the nature 
and etiology of the claimed back, hip, and 
leg disabilities, and as to whether the 
preexisting pes planus was aggravated 
during a period of active duty for 
training or inactive duty training.  If 
the reviewer determines that additional 
examination of the Veteran is necessary to 
provide a reliable opinion, such 
examination should be scheduled.  However, 
the Veteran should not be required to 
report for another examination as a matter 
of course, if it is not found to be 
necessary.  

The claims folder must be made available 
to and reviewed by the review/examiner.  

The reviewer/examiner must be provided 
with the verified dates of the Veteran's 
active duty, active duty for training, and 
inactive duty training.  

The reviewer/examiner is asked to state 
whether the Veteran's pes planus was 
worsened beyond its natural course by an 
injury or disease sustained during a 
qualifying period of active duty, or 
active duty for training, or by an injury 
sustained during a qualifying period of 
inactive duty training.  

The reviewer/examiner is asked to state 
whether there is a 50 percent or better 
probability that any disability of the 
lumbar spine, hips or legs is 
etiologically related to an injury or 
disease sustained during a qualifying 
period of active duty or active duty for 
training, or by an injury sustained during 
a qualifying period of inactive duty 
training.  

The supporting rationale for all opinions 
expressed must also be provided.

4.  Readjudicate the remanded claims.  If 
any benefit sought on appeal is not 
granted to the Veteran's satisfaction, he 
and his representative should be provided 
a supplemental statement of the case and 
an appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

